McWhite v I & I Realty Group, LLC (2022 NY Slip Op 06796)





McWhite v I & I Realty Group, LLC


2022 NY Slip Op 06796


Decided on November 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
JOSEPH J. MALTESE
PAUL WOOTEN
LARA J. GENOVESI, JJ.


2020-07133
 (Index Nos. 511363/17, 524104/17)

[*1]Cyrilen McWhite, respondent, 
vI & I Realty Group, LLC, appellant. (Action No. 1)
I & I Realty Group, LLC, appellant,Cyrilen McWhite, respondent, et al., defendant.  (Action No. 2)


Belowich & Walsh LLP, White Plains, NY (Kerry F. Cunningham and Daniel G. Walsh of counsel), for appellant.
Chidi Eze (Schwartz Sladkus Reich Greenberg & Atlas LLP, New York, NY [Andrea J. Caruso], of counsel), for respondent.

DECISION & ORDER
In related actions, inter alia, pursuant to RPAPL article 15 to quiet title to real property, and for reforeclosure of a mortgage pursuant to RPAPL 1503, I & I Realty Group, LLC, the defendant in Action No. 1 and the plaintiff in Action No. 2, appeals from an order of the Supreme Court, Kings County (Peter P. Sweeney, J.), dated August 13, 2020. The order, insofar as appealed from, denied those branches of the motion of I & I Realty Group, LLC, which were for summary judgment on the complaint in Action No. 2 and for summary judgment dismissing the complaint in Action No. 1.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on a related appeal (see McWhite v I & I Realty Group, LLC , ____ AD3d____ [Appellate Division Docket No. 2019-08127; decided herewith]).
CONNOLLY, J.P., MALTESE, WOOTEN and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court